Title: To John Adams from François Adriaan Van der Kemp, 26 September 1812
From: Van der Kemp, François Adriaan
To: Adams, John



Fragment
Oldenbarneveld, 26 Sept. 1812

He published—his opinions on Jus Eccles. Protest. in the Ses—which were—under his presidium—defended publicly by his most eminent Students. This could not be performed without awakening the intolerant zeal of the clergy—Their rage—increased when manÿ of their Brethren Strengthened him with their open Support—then the Church became in danger. Spies—under pious pretexts were Send to him for instruction—assisted at his lessons—and by these drawn in black—His zealous frends—particularly Students—hurted the prejudices—when they could at lenght—a Law-Suit  happened—for a bristle between a minister and a schoolmaster—the Latter was Supported by the Classis—the minister—by the Patroones—a Protectrie of v. d. M. Two Lawyers—among his best disciples—when —and defended in open Court the minister—marshalling every anecdote—which could thro contempt, or ridicule upon the clergÿ—while in the mean time—their Solid arguments could not be replied—honi ille lacrÿmæ—v. d. m. continued to publish his theses Juris Eccles—which increased the hatred—then proceeded to publish his Lectiones & Juris Nature et Gentium—and then the toc Sin was  Sounded—of heretic. He had adopted the Philosophy of Wolst—thus in his Lect: Jur. Nat. he explained awaÿ manÿ of the harsh tenets of the Calvinistic creed—tho in reality orthodox he was—The alarm was given—the Classis convocated—gravemina’s exposed—the pulpits —resounded from the church is in danger! the bigotted Populace—was enrolled—and at lenght—v. d. M—accused as an Heretic before the Academie Senat Manÿ weak frends deserted Him—others Submitted—to the Spared—the daring Camper—that celebrated anatomist, Send him the morning of his final trial Buffon’s mock—Palinodie to the Sourbonne, and urged this example. At this time he had been 18 years Professor—was a Martyr of the govt, without neglecting one Single of his Lectures—and had eight or nine Children—In this Situation his noble wife approached Him—v. d. M—do nothing for me of mÿ Children—what you Should afterwards” in a cooler moment repent of—remain an Honest man, as Such I love and respect you—He rejected Campers proposal—he asserted—that he was orthodox—and was removed from his Professorship—I Soon took the pen up in his defence—to expose the Clergÿ—and left then Groninguen—with 30 other Students—He moved to Deventer—was called to a chair—and choosen an Elder of the Church—from there Frederic the great called him to Lingen—from there again he went after the king’s death to Berg-Steinfurt. in 1795 he was recalled—to his chair at Groninguen—ringenticbus licet Diabolis—üsque abblatrante clero—where he died aged 84—
Under his Pourtrait—engraved bÿ Houbraken Hieron de Bosch—whom you have known—I presume at Amsterdam placd the following lines—
Hac Marcki facies, au publica jura docentiAttulit adversas Libera lingua vices.Par fuit aerumnis. At quem damnaverat IlleHice levat et merito mactat honore virum.Plurima ab innocuo radeat constantia vultuMajor at integro pectore candor inest.
Mappa did Send you my package—convey it further after perusal—honour with your polite reception—and with which you further can gratifÿ mÿ frend young Willink—and I Shall consider this kindness as bestowed on your—already So highly obliged

Fr. Adr. vanderkemp

